Citation Nr: 9923039	
Decision Date: 08/16/99    Archive Date: 08/26/99

DOCKET NO.  97-08 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

L. Helinski, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1961 to 
June 1962.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas, which denied the benefit sought on 
appeal.  The veteran filed a notice of disagreement in 
February 1997; a statement of the case was issued in February 
1997; and the veteran's substantive appeal was received in 
February 1997.  This matter was previously before the Board 
and appellate review was deferred by decision in November 
1998.  


REMAND

In the Board's November 1998 decision, a new claim of 
entitlement to service connection for a bipolar disorder was 
referred to the RO and consideration of the individual 
unemployability issued was deferred on the basis that it was 
intertwined with the bipolar disorder issue.  See Harris v. 
Derwinski, 1 Vet.App. 180, 183 (1991).  By rating decision in 
February 1999, the RO denied the veteran's claim of 
entitlement to service connection for a bipolar disorder.  An 
appeal has not been initiated and completed from that 
determination, and the bipolar disorder issue is not before 
the Board. 

However, in the process of developing and adjudicating the 
bipolar disorder claim, a VA examination was conducted in 
January 1999.  With regard to that claim, the VA examiner 
found no evidence of a bipolar disorder. 

Nevertheless, the VA examiner appears to have offered 
comments to the effect that the veteran has a generalized 
anxiety disorder, severe, which may be related to his head 
injury.  The examiner then commented that he would have to 
say that the veteran has "organic anxiety disorder secondary 
to his motor vehicle accident..."  The veteran's 
representative in an informal hearing presentation now argues 
that this evidence of an anxiety disorder as part of the 
service-connected chronic brain syndrome requires 
consideration of an increased rating for the chronic brain 
syndrome.  Although entitlement to an increased rating for 
chronic brain syndrome was denied by the Board in its 
November 198 decision, it appears that a new increased rating 
claim is being raised based on new evidence (the January 1999 
VA examination report).  As such, the new increased rating 
claim becomes an intertwined issue with the individual 
unemployability claim.  

The Board recognizes that the case has already been remanded.  
However, to the extent that the RO may increase the 
evaluation for chronic brain syndrome based on the January 
1999 VA examination report, such action might impact the 
individual unemployability claim.  The Board thus agrees with 
the representative that the issues are intertwined and that 
appellate review of the individual unemployability issue must 
again be deferred.  

For the reasons set forth above, the case is hereby REMANDED 
for the following actions:

1.  After undertaking any additional 
development deemed necessary, the RO 
should review the entire record 
(including the January 1999 VA 
examination report), and determine 
whether that report supports an increase 
in the disability rating for the service-
connected chronic brain syndrome.  The 
veteran and his representative should be 
informed of that determination and of the 
need to fine a notice of disagreement if 
the veteran wishes to initiate an appeal 
from that determination.  

2.  The RO should then review the record 
and determine whether the veteran's 
individual unemployability claim can be 
granted.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  

After completion of the above actions, the case should be 
returned to the Board for appellate review of all issues 
properly in appellate status.  The purpose of this remand is 
to afford the veteran due process of law.  The veteran and 
his representative are free to submit additional evidence and 
argument. 


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).





 

